Citation Nr: 0211281	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from May 1974 to March 1982.

This appeal arises from an October 1999 rating decision of 
the Sioux Falls, South Dakota Regional Office (RO).  The case 
was remanded from the Board to the RO in March 2001 for 
additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during 
service.

2.  The veteran's hearing loss of the left ear clearly and 
unmistakably existed prior to his entry into active service.

3.  The veteran's preexisting hearing loss of the left ear 
underwent a permanent increase in severity during service.

4.  The veteran does not currently suffer from hearing loss 
of the right ear.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss of the left ear clearly and 
unmistakably existed prior to service; accordingly, the 
presumption of soundness on entry into service is rebutted.  
38 C.F.R. § 3.304(b) (2001).

2.  Hearing loss of the left ear was aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.385 (2001).

3.  Hearing loss of the right ear was not incurred in or 
aggravated by service, nor may hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the October 1999 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, the RO notified the veteran 
of all regulations relating to his claim and informed him of 
the reasons for which it had denied his claim in the February 
2000 statement of the case and the March 2002 supplemental 
statement of the case.  Moreover, the RO sent the veteran a 
VCAA compliance letter in August 2001 informing him of the 
VA's duty to notify him about his claim, the VA's duty to 
assist him in obtaining evidence, what evidence was necessary 
to support his claim, and information as to what the veteran 
could do to help in the development of his claim.  The Board 
finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for service 
connection.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include private 
treatment records and VA outpatient treatment records.  The 
veteran has been afforded a VA audiological examination with 
an opinion as to the etiology of hearing loss.  In short, VA 
has fulfilled the duty to assist by aiding the veteran in 
obtaining all medical evidence that relates to the claims at 
issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records include the March 1974 entrance 
physical examination.  On examination, a scarred left drum 
membrane was found.  Audiological evaluation revealed pure 
tone threshhold findings, in decibels, for the left ear of 
15, 10, 10 and 55 and 10, 10, 0, and 5 for the right ear 
measured at 500, 1000, 2000 and 4000 Hertz.  In December 
1980, decibel readings were 10, 10, 0, 15 and 65 for the left 
ear and 5, 5, 0, 5, and 0 for the right ear.  The diagnosis 
was unilateral sensorineural high frequency hearing loss.  In 
January 1981, a physical profile was issued for unilateral 
sensorineural high frequency hearing loss.  In January 1982, 
the veteran was seen for pain and numbness of the left ear 
region.  On examination, there was no evidence of a recent 
perforation.  

The veteran's DD 214 shows that he was a short-range missile 
crewman and a rifle marksman.  

An October 1999 statement from Adam Burchell, M.D., indicates 
that an audiometric evaluation had showed significant hearing 
loss with the left ear greater than the right.  The examiner 
presumed that the veteran's military activities impacted upon 
his hearing loss.  

On VA audiology examination in March 2002, the examiner 
reviewed the veteran's medical records and noted that there 
was normal hearing of the right ear on the service entrance 
examination.  There was a moderate preexisting hearing loss 
at 4000 Hz of the left ear.  Also noted on entrance 
examination was a scarred left tympanic membrane.  
Audiological examination in December 1980 showed normal 
hearing of the right ear and moderately severe high frequency 
hearing loss of the left ear.  Dr. Burchell's report 
indicated that the veteran had a significant hearing loss of 
the left ear which was greater than the right ear.  The 
veteran reported that his hearing loss had become noticeable 
during service and he reported excessive noise exposure in 
the military. 

On the authorized VA audiological evaluation in March 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
25
LEFT
20
15
15
35
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was normal hearing of the right ear with mild 
sensorineural loss at 6000 Hz and normal hearing sloping to 
moderately severe sensorineural hearing loss of the left ear.  
Bilateral word recognition ability was excellent.  It was 
noted that the left ear showed a preexisting hearing loss 
upon entrance into the service.  Hearing loss did decrease 
slightly over a 6 year period at 4000 Hz.  The claims folder 
indicates that the veteran was exposed to excessive noise.  
The left ear hearing loss was consistent with a noise induced 
hearing loss configuration.  It was opined that it was at 
least as likely as not that military noise exposure impacted 
upon the veteran's preexisting hearing loss of the left ear.  
A 10 decibel shift at 4000 Hz supported the conclusion that 
left ear hearing loss increased in severity during service.  
It was stressed that current right ear hearing was 
essentially normal.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more and an organic disease of the central nervous system 
(high frequency hearing loss) becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (2001).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (2001).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre-existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.")

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2001).  
Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Alternatively, under 38 C.F.R. § 3.303(b) (2001), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

It is the veteran's contention that he suffers from bilateral 
hearing loss that is the result of acoustic trauma suffered 
during service.  The veteran's DD 214 and his personal 
statements establish that the veteran was exposed to 
significant levels of acoustic trauma in service.  The VA 
examiner, upon reviewing the veteran's record, also concluded 
that the veteran had been exposed to acoustic trauma in 
service. 

The Board first finds that the evidence of record clearly and 
unmistakably demonstrates that the appellant entered service 
in May 1974 with preexisting left ear hearing loss based on 
the March 1974 examination results and the March 2002 VA 
medical opinion.  Thus, the presumption of soundness has been 
rebutted.  

The Board next finds that the veteran's preexisting left ear 
hearing loss underwent a permanent increase in severity 
during service.  This conclusion is based on the fact that 
the VA examiner in June 2002 opined that the veteran's 
preexisting hearing loss of the left ear had permanently 
increased in severity during service.  Dr. Burchell also 
concluded that the veteran's activities during military 
service impacted on his hearing loss.  There are no medical 
opinions or evidence to the contrary.  Accordingly, the 
evidence supports the veteran's claim of service connection 
for left ear hearing loss which was aggravated during 
service.

With regard to the right ear, audiological findings in 
service and as recently as June 2002 show that his hearing is 
normal.  In the absence of competent evidence to establish 
the current presence of a claimed disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim that he 
currently suffers from right ear hearing loss is found in his 
statements; however, lay evidence is inadequate to establish 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for hearing loss of the right ear.  


ORDER

Entitlement to service connection for hearing loss of the 
left ear is granted.

Entitlement to service connection for hearing loss of the 
right ear is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

